DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by the applicant on August 3, 2022.
Claims 2, 16, 17 and 19 have been cancelled.
Claims 21-24 have been added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Farr (US 4,052,951) in view of Myers (US 6,640,741).
Farr discloses a rowing device for a watercraft, as shown in Figures 1-4, which is comprised of a seat, defined as Part #74, a plurality of rail supports, each defined as Part #58, as shown in Figure 4, having first and second axial ends, first and second upper rails, defined as Parts #14 and 16, that are connected to opposite sides of said seat at said second axial ends of said rail supports, as shown in Figure 4, and first and second oarlock carriages or sliders, defined as Parts #26 and 28, that are slidably mounted with rollers, defined as Parts #30 and 32, to said first and second upper rails, as shown in Figures 2-4.  A pair of paddles or oars, each defined as Part #46, are rotatably fitted into fixed position oarlocks, defined as Parts #42 and 44, that are formed on each of said first and second oarlock carriages or sliders, as shown in Figure 2.
Farr, as set forth above, discloses all of the features claimed except for the use of an oarlock or paddle holder that is pivotally connected to a support and is rotatable about a pivot point with respect to said support.
Myers discloses a watercraft, as shown in Figures 1-31b, which includes a pair of rail supports, each defined as Part #25, that are connected to a frame, defined as Part #13, that supports a seat, defined as Part #23, a pair of oarlocks or paddle holders, each defined as Part #40, that are pivotally connectable to said rail supports at a pivot point, defined as Part #41, as shown in Figures 6-7, and a pair of oars or paddles, each defined as Part #26, that are fitted into said pair of oarlocks or paddle holders and are rotatable about a central longitudinal axis of said oars or paddles, as shown in Figure 1.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art, to utilize an oarlock or paddle holder that is connected to a support and is rotatable about a pivot point with respect to said support, as taught by Myers, in combination with the rowing device for a watercraft as disclosed by Farr for the purpose of providing a watercraft with a pair of oarlocks or paddle holders that are both slidable along first and second rails and rotatable about a pivot point with respect to a support in order to increase the range of motion available to a pair of oars or paddles to facilitate paddling of said watercraft.

Allowable Subject Matter
Claims 3-6, 9-15, 23 and 24 are allowed.
Claims 8, 18, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 7 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




August 19, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617